DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s response to restriction requirement of 12/8/21 is entered.
	Claims 1-3, 6, 7, 19, 21, 22, 42-45, 52, 82, 85, 91, 98, 102, 133, and 154-159 remain pending.

Election/Restrictions
Applicant’s election without traverse of Group I, found in present Claims 1-3, 6, 7, 19, 21, 22, 102, and 154-157, in the reply filed on 12/8/21 is acknowledged.
Applicant’s election without traverse of the species 7sk2, DNA cleavage, and SEQ ID NO: 3, as the elected species, in the reply filed on 12/8/21 is acknowledged.
Claims 42-45, 52, 82, 85, 91, 98, 133, 158, and 159 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/8/21.
Claim 21 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/8/21.
Claims 1-3, 6, 7, 19, 22, 102, and 154-157 are considered with respect to the elected species, however, rejections relevant to other species may be made, when they are realized during prosecution.

Specification
	For clarity of record, the specification is accepted.  There appears to be no errors. 

Drawings
	The drawings are objected to.
	Figures 3a, 3b, 4b, 5, 10b, 10c, 25b, 27, and 28 contain sequences that require sequence identifiers, either in the drawing itself, or in the brief description of the drawings. See also PTO-2301, attached.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Although withdrawn from prosecution, Claim 21 has been found to be dependent from a canceled claim.  The scope of the claim, therefore, cannot be determined.  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 6, 7, 19, 154, 156, and 157 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims, as demonstrated by depending claim 2, are generic to systems of a promoter (7sk2) driving expression of a gRNA, and a regulatory element linked to a nuclease, where the nuclease may or may not be a CRISPR enzyme.  Here, the Examiner is rejecting the generic scope for enzymes which are not CRISPR enzymes.

The Art recognizes that CRISPR enzymes are required to bind the gRNA and target the cutting to the locality of the gRNA binding site (Li, et al. (2015) “Harnessing Type I and Type III CRISPR-Cas systems for genome editing”, Nucleic Acids Research, 44(4): article e34, 12 pages).
Given that it is widely recognized that the CRISPR enzyme needs to bind the gRNA for guiding and subsequently cutting the nucleic acid, and a lack of description of other proteins that might be utilized for the same, the Artisan would not know the structure required for a generic non-CRISPR nuclease for doing the same.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6, 7, 19, 102, and 154-157 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way 
The claims are generic for the “regulatory element” operably linked to the nuclease-coding sequence.  
The specification describes that such may be an enhancer, such as WPRE, CMV enhancers, R-U5 of HTLV-1, etc. (p. 43, paragraph 3).  Also the specification as a whole demonstrates the requirement of the coding sequence to be expressed (whole specification).
The Art does not demonstrate how a simple WPRE or enhancer will work to allow transcription (of DNA) and translation (of RNA) without a the regulatory element having a promoter, and the translation initiation site.  
Thus, without the same, the Artisan would not have understood Applicant to have been in possession of a simple enhancer, intron, or other sequence, alone, with the requisite promoter and transcription initiation site.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The claims are generic to the 7sk2 promoter, as presently considered species.
The specification teaches the 7sk2 promoter of human and mouse, being 80%, or more, identical to SEQ ID NO 4 and 7, respectively.  This is taught to be a variant of 7sk, which uses just a kozak sequence.  P. 28 of the Specification.
The art fails to teach any 7sk2 promoter, and also fails to teach how it varies in different members of the mouse or human species, much less how it varies in any species of metazoan.
Given this, the Artisan would not have understood Applicant to have been in possession of more than SEQ ID NO: 4 and SEQ ID NO: 7, and not a generic percent identity, and not any generic 7sk2 promoter of any species.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claim(s) 1, 2, 3, 6, 7, 102, and 154-157 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 9,938,521 to Maeder, et al.
Claim 1: Maeder teaches the use of viral vectors comprising a gRNA, and a second encoding a Cas9 molecule, which are utilized in altering CEP290 in treating LCA10 (e.g., Claim 1).  In each case, these coding sequences require a promoter for expression, necessarily.  In the instance of the gRNA, it is taught to utilize a 7sk promoter, as written description for the invention (e.g., Section “VII. Delivery, Formulations and Routes of Administration”).
Claim 2: Cas9 is a CRISPR enzyme.
Claim 3: it is taught that a single AAV may carry the sequences (e.g., col. 18, last paragraph).
Claim 6: Maeder teaches that the Cas9 molecule can inactivate the target gene (Section “Governing gRNA Molecules and the Use Thereof to Limit the Activity of a Cas9 system”).
Claim 7: Maeder teaches that the mutation may be deleted (e.g., Summary of the Invention, paragraphs 9-11).
Claim 102: SaCas9 may be utilized (e.g., Example 7).
Claim 154: Donor templates are taught (e.g., “Methods of Altering CEP290”, paragraph 2).
Claim 155: the target position of LCA10 may be targeted by cleavage with nickases (Example 7 and Summary of the Invention, paragraphs 12-14).
Claim 156: Kozak sequences may be utilized (e.g., section “DNA-Based Delivery of a Cas9 Molecule and or a gRNA Molecule”, paragraph 5).


Claims Free of the Art
The Claim 19, citing the 7sk2 promoter is free of the art of record.  To wit, the Art does not teach the specific sequences, applicant being the first to disclose them (i.e., p. 58, SEQ ID Nos 4 and 7).  However, the search is not expanded to other specific members of the 7sk family disclosed, as the generic 7sk promoter is not free of rejection at this time.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729. The examiner can normally be reached M-F: 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT M. KELLY
Examiner
Art Unit 1633



/ROBERT M KELLY/            Primary Examiner, Art Unit 1633